



Exhibit 10.41
AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
BETWEEN
FARMER BROS. CO.,
a Delaware corporation,
AS SELLER
and
BRIDGE ACQUISITION, LLC,
a Delaware limited liability company,
AS BUYER






753659.08/WLA
374981-00001/4-20-16/pjr/pjr
 
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






TABLE OF CONTENTS
I
 
 
SUMMARY AND DEFINITION OF BASIC TERMS
1
II
 
 
RECITALS
2
III
 
 
AGREEMENT
3
 
1
 
Purchase and Sale
3
 
2
 
Purchase Price
3
 
 
2.1
Purchase Price
 
 
 
2.2
Deposit
3
 
 
2.3
Cash Balance
4
 
3
 
Escrow and Title
4
 
 
3.1
Opening of Escrow    
4
 
 
3.2
Close of Escrow/Closing
5
 
 
3.3
Title Insurance
5
 
4
 
Contingencies; Conditions Precedent to the Close of Escrow
5
 
 
4.1
Buyer's Review
5
 
 
4.2
Title Report and Additional Title Matters
8
 
 
4.3
Conditions Precedent to Buyer's Obligations:
9
 
 
4.4
Failure of Conditions Precedent to Buyer's Obligations
9
 
 
4.5
Conditions Precedent to Seller's Obligations
9
 
5
 
Deliveries to Escrow Holder    
10
 
 
5.1
Seller's Deliveries
10
 
 
5.2
Buyer's Deliveries    
10
 
6
 
Deliveries Upon Close of Escrow
11
 
 
6.1
Tax Filings
11
 
 
6.2
Prorations
11
 
 
6.3
Recording
11
 
 
6.4
Seller Funds
11
 
 
6.5
Buyer Funds
11
 
 
6.6
Documents to Seller
11
 
 
6.7
Documents to Buyer
11
 
 
6.8
Title Policy
11
 
7
 
Costs and Expenses
11
 
8
 
Prorations
12
 
 
8.1
Ad Valorem Taxes
12
 
 
8.2
Operating Expenses
12
 
 
8.3
Proration Statement    
12
 
9
 
Covenants of Seller
12
 
 
9.1
Contracts
12
 
 
9.2
Operation in the Ordinary Course
13
 
 
9.3
Buyer's Approval/Entitlement Efforts
13
 
 
9.4
Union Pacific Railroad Crossing Efforts
13
 
10
 
AS-IS Sale and Purchase
13
 
 
10.1
Buyer's Acknowledgment
14
 
 
10.2
Survival
17
 
11
 
Seller's Representations and Warranties
17



753659.08/WLA
374981-00001/4-20-16/pjr/pjr
 
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





 
 
11.1
Formation; Authority    
17
 
 
11.2
No Conflict    
17
 
 
11.3
Bankruptcy
17
 
 
11.4
Prohibited Persons and Transactions
17
 
 
11.5
Leases
18
 
 
11.6
Legal Compliance
18
 
 
11.7
Litigation
18
 
 
11.8
Foreign Person
18
 
 
11.9
Subsequent Changes
18
 
 
11.10
Seller's Knowledge
19
 
 
11.11
Environmental Reports
19
 
 
11.12
Survival
19
 
12
 
Buyer's Representations and Warranties
19
 
 
12.1
Formation; Authority
19
 
 
12.2
No Conflict
19
 
 
12.3
Bankruptcy
19
 
 
12.4
Prohibited Persons and Transactions    
20
 
13
 
Casualty and Condemnation
20
 
 
13.1
Casualty
20
 
 
13.2
Condemnation    
20
 
 
13.3
Notice of Casualty and Condemnation
20
 
14
 
Notices
21
 
15
 
Broker Commissions
21
 
16
 
Default
22
 
 
16.1
Default by Seller
22
 
 
16.2
Default by Buyer
22
 
 
16.3
Indemnities; Defaults after Closing or Termination
22
 
 
16.4
Limited Liability
23
 
17
 
Assignment
23
 
18
 
Miscellaneous
24
 
 
18.1
Governing Law
24
 
 
18.2
Partial Invalidity    
24
 
 
18.3
Waivers
24
 
 
18.4
Successors and Assigns
24
 
 
18.5
Professional Fees
24
 
 
18.6
Entire Agreement
24
 
 
18.7
Time of Essence/Business Days
25
 
 
18.8
Construction    
25
 
 
18.9
No Third-Party Beneficiary    
25
 
19
 
1031 Exchange
25
 
20
 
Confidentiality
25
 
 
 
 
 
 
 
 
 
 





753659.08/WLA
374981-00001/4-20-16/pjr/pjr
 
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





EXHIBITS
Exhibit A    Legal Description
Exhibit B    Grant Deed
Exhibit C-1    Transferor's Certification of Non-Foreign Status
Exhibit C-2    Form 593-C
Exhibit D    Form of Lease-Back Lease
Exhibit E    General Assignment
Exhibit F-1    Pre-Approved Geotechnical Scope of Work
Exhibit F-2    Pre-Approved Soil Vapor Scope of Work
Exhibit F-3    Pre-Approved Soil Sampling Scope of Work
Exhibit F-4    Pre-Approved Arsenic and Pesticide Sampling Scope of Work
Exhibit F-5    Pre-Approved Arsenic and Pesticide Sampling Scope of Work #2




753659.08/WLA
374981-00001/4-20-16/pjr/pjr
 
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------








AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
(20333 South Normandie Avenue)

I
SUMMARY AND DEFINITION OF BASIC TERMS
This Agreement of Purchase and Sale and Joint Escrow Instructions (the
"Agreement"), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between BRIDGE ACQUISITION, LLC, a
Delaware limited liability company ("Buyer"), and FARMER BROS. CO., a Delaware
corporation ("Seller"). The terms set forth below shall have the meanings set
forth below when used in the Agreement.    
TERMS OF AGREEMENT
(first reference in the Agreement)
DESCRIPTION
1.    Effective Date  
(Introductory Paragraph):
April 8, 2016.
2.    Buildings 
(Recital A):
The buildings located on the Land situated in the City of Los Angeles, County of
Los Angeles, California, with a street address of 20333 South Normandie Avenue,
Los Angeles, California.
3.    Broker 
(Section 15):
Cushman & Wakefield of California, Inc.
4.    Buyer's Notice Address 
(Section 14):
c/o Bridge Development Partners, LLC
1334 Park View Avenue, Suite 310
Manhattan Beach, CA 90266
Attn: Mr. Brian Wilson
Fax No.: (310) 853-8423
Email: bwilson@bridgedev.com


With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, Fifth Floor
Irvine, California 92614-7321
Attn: Drew Emmel, Esq.
Fax No.: (949) 553-8354
Email: demmel@allenmatkins.com
5.    Purchase Price 
(Section 2.1):
$43,000,000.00
6.    Initial Deposit (Section 2.2.1):
$500,000.00
7.    Additional Deposit (Section 2.2.2):
$1,500,000.00



753659.08/WLA
374981-00001/4-20-16/pjr/pjr
 
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





8.    Escrow Holder 
and Escrow Holder's Notice Address 
(Section 3):
First American National Title Company
3281 E. Guasti Road, Suite 440
Ontario, California 91761
Attn: Christine Siegel 
   Senior Commercial Closer
Phone No.: (909) 510-6208
Email: csiegel@firstam.com
Escrow Number: NCS-730562
9.    Contingency Date 
(Section 4.1):
April 18, 2016.
10.    Closing Date 
(Section 3.2):
June 30, 2016.
11.    Title Company 
(Section 4.2):
First American National Title Company
3281 E. Guasti Road, Suite 440
Ontario, California 91761
Attn: Wendy Hagen 
   VP, Senior National Underwriter
Phone No.: (909) 510-6225
Email: whagen@firstam.com 
Title Order Number: NCS-730562
12.    Seller's Representative 
(Section 11.9):
Tom Mattei


II
RECITALS
A.Seller owns that certain parcel of land more particularly described on
Exhibit A attached hereto (the "Land"), which Land is improved with the
Buildings.
B.Seller desires to sell and convey to Buyer and Buyer desires to purchase and
acquire from Seller all of Seller's right, title and interest in and to the
following:
i.The Land and all of Seller's interest in all rights, privileges, easements and
appurtenances benefiting the Land and/or the "Improvements," as defined below,
including, without limitation, Seller's interest, if any, in all mineral and
water rights and all easements, rights-of-way and other appurtenances used or
connected with the beneficial use or enjoyment of the Land and/or the
Improvements (the Land, the Improvements and all such rights, privileges,
easements and appurtenances are sometimes collectively hereinafter referred to
as the "Real Property");
ii.The Buildings, associated parking and landscaped areas and all other
improvements located on the Land (the "Improvements"); and
iii.To the extent assignable, any intangible property used or useful in
connection with the foregoing, contract rights, warranties, guaranties,
licenses, permits, entitlements, governmental approvals and certificates of
occupancy which benefit the Real Property, the Improvements, and/or the Personal
Property but excluding any of the same that reference "Farmer Bros. Co." "Farmer
Brothers" or any other similar name (the "Intangible Personal


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-1-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





Property"). The Real Property, the Improvements, and the Intangible Personal
Property are sometimes collectively hereinafter referred to as the "Property."
C.Buyer will have the opportunity to conduct all due diligence with regard to
the Property as set forth in Sections 4.1 and 4.2, below (collectively, the "Due
Diligence Investigations").

III

AGREEMENT
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

1.    Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Property upon the terms and conditions set forth in
this Agreement.

2.    Purchase Price.

2.1    Purchase Price. Buyer shall pay the Purchase Price for the Property as
hereinafter provided in this Section 2.

2.2    Deposit.
2.2.1    Initial Deposit. Within two (2) business days following the "Opening of
Escrow," as that term is defined in Section 3.1, below, Buyer shall deliver to
Escrow Holder the Initial Deposit. The Initial Deposit shall be deposited by
Escrow Holder in an interest-bearing account at a federally insured institution
as Escrow Holder and Seller deem appropriate and consistent with the timing
requirements of this Agreement. The interest thereon shall accrue to the benefit
of the party (or parties) receiving the Deposit (or any portions thereof)
pursuant to the terms of this Agreement, and Buyer and Seller hereby acknowledge
that there may be penalties or interest forfeitures if the applicable instrument
is redeemed prior to its specified maturity. The term Deposit hereunder shall
include all interest so earned thereon. Buyer agrees to provide its Federal Tax
Identification Number to Escrow Holder upon the opening of Escrow. As
consideration for Seller’s agreement to enter into this Agreement, a portion of
the Initial Deposit equal to Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) shall become non-refundable immediately upon receipt, except as
otherwise provided in this Agreement (such immediately non-refundable portion of
the Initial Deposit being the "NR Deposit"). Provided that Buyer has not
previously terminated this Agreement pursuant to Section  4.1.4, below, then
concurrently with the expiration of the "Property Approval Period," as that term
is defined in Section 4.1.2, below, the remainder of the Initial Deposit shall
become non-refundable, except as otherwise provided in this Agreement. If prior
to the expiration of the Property Approval Period Buyer has delivered Buyer's
Termination Notice, then this Agreement shall be automatically terminated and
(x) Seller shall retain the NR Deposit as earned consideration for Seller
entering into this Agreement, and (y) the balance of the


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-2-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





Initial Deposit, together with all interest accrued thereon, shall be returned
to Buyer. If this Agreement has not been so terminated, then, after the
expiration of the Property Approval Period, the entirety of the Initial Deposit
(including the NR Deposit and any interest accrued thereon) shall be:
(i) applied and credited toward payment of the Purchase Price at the Close of
Escrow, or (ii) retained by Seller as liquidated damages pursuant to
Section 16.2, below, or (iii) returned to Buyer if (A) this Agreement is
terminated, and the provisions of Section 4.4 or Section 11.9 applies, or (B)
this Agreement is terminated because of a breach by Seller.
2.2.2    Additional Deposit. Within two (2) business days following the
expiration of the Property Approval Period, and provided Buyer has not
previously delivered Buyer's Termination Notice, Buyer shall deliver to Escrow
Holder the Additional Deposit (the Additional Deposit, together with the Initial
Deposit, shall be hereafter referred to collectively as the "Deposit"). Upon
receipt by Escrow Holder, the Additional Deposit shall become non-refundable
except as otherwise provided in this Agreement. The Additional Deposit together
with interest accrued thereon shall be (i) applied and credited toward payment
of the Purchase Price at the Close of Escrow, or (ii) retained by Seller as
liquidated damages pursuant to Section 16.2, below, or (iii) returned to Buyer
if (A) this Agreement is terminated and the provisions of Section 4.4 or
Section 11.9 applies, or (B) this Agreement is terminated because of a breach by
Seller.

2.3    Cash Balance. On or before one (1) business day prior to the Closing
Date, Buyer shall deposit with Escrow Holder cash by means of a confirmed wire
transfer through the Federal Reserve System or cashier's check in the amount of
the balance of the Purchase Price, plus Buyer's share of expenses and prorations
as described in this Agreement.

3.    Escrow and Title.

3.1    Opening of Escrow. Buyer and Seller shall promptly deliver a fully
executed original of this Agreement to Escrow Holder (which delivery may be in
counterparts), and the date of Escrow Holder's receipt thereof is referred to as
the "Opening of Escrow"; provided, however, the parties' electronic delivery of
such counterparts may be used for the Opening of Escrow to the extent their
"wet-ink" original counterparts are concurrently delivered to Escrow Holder via
Federal Express or other overnight courier or personal delivery. Seller and
Buyer shall execute and deliver to Escrow Holder any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and close the transactions contemplated hereby, provided such
instructions are consistent with and merely supplement this Agreement and shall
not in any way modify, amend or supersede this Agreement. Such supplementary
instructions, together with the escrow instructions set forth in this Agreement,
as they may be amended from time to time by the parties, shall collectively be
referred to as the "Escrow Instructions." The Escrow Instructions may be amended
and supplemented by such standard terms and provisions as the Escrow Holder may
request the parties hereto to execute; provided, however, that the parties
hereto and Escrow Holder acknowledge and agree that in the event of a conflict
between any provision of such standard terms and provisions supplied by the
Escrow Holder and the Escrow Instructions, the Escrow Instructions shall
prevail.

3.2    Close of Escrow/Closing. For purposes of this Agreement, the "Close of
Escrow" or the "Closing" shall mean the date on which the Deed (as defined in
Section 5.1.1,


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-3-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





below) is recorded in the Official Records of the County where the Land is
located (the "Official Records"). The Close of Escrow shall occur on the Closing
Date, unless otherwise extended as set forth in this Agreement. Buyer's and
Seller's failure to perform their respective material obligations hereunder,
including, without limitation, the timely delivery by Buyer of the balance of
the Purchase Price, shall constitute a material and non-curable default under
this Agreement. Notwithstanding any provision to the contrary set forth in this
Agreement, Seller and Buyer acknowledge and agree that Seller has elected to
continue to occupy the Property after the Closing Date, and as specified in
Sections 5.1.3 and 5.2.2 of this Agreement, the parties shall execute that
certain Post-Closing NNN Lease-Back Building Lease in the form attached hereto
as Exhibit D (the "Lease-Back Lease") and deliver to Escrow pursuant to
Section 5 below.

3.3    Title Insurance. At the Close of Escrow, and as a condition thereto, the
Title Company shall issue to Buyer an ALTA extended coverage Owner's Policy of
Title Insurance (the "Title Policy") with liability in the amount of the
Purchase Price, showing title to the Property vested in Buyer, subject only to
(i) the preprinted standard exceptions in such Title Policy, (ii) exceptions
approved or deemed approved by Buyer pursuant to Section 4.2,
(iii) non-delinquent real property taxes and special assessments, (iv) any
exceptions arising from Buyer's actions, and (v) any matters which would be
disclosed by an accurate survey or physical inspection of the Property
(collectively, the "Permitted Exceptions"). Buyer shall be responsible to
deliver to the Title Company an ALTA survey of the Property, at Buyer's expense
to the extent of a new ALTA survey or any further work required in connection
with the ALTA survey previously commissioned by Seller and provided to Buyer
(the "ALTA Survey"). Buyer shall pay the additional premium for extended
coverage in excess of a standard CLTA policy and any endorsements requested by
Buyer. The Property Approval Period and Close of Escrow shall not be extended
due to Buyer's Title Policy requirements. Notwithstanding the foregoing, if
Buyer fails to provide an ALTA survey for the Property acceptable to the Title
Company for purposes of issuing the Title Policy, then the Title Policy to be
issued on the Close of Escrow shall be an ALTA extended coverage Owner's Policy
of Title Insurance which shall include a general survey exception.

4.    Contingencies; Conditions Precedent to the Close of Escrow.

4.1    Buyer's Review.
4.1.1    Delivery of Due Diligence Materials by Seller. Prior to the date of
this Agreement, Seller has made available to Buyer and Buyer's representatives
vis-à-vis Seller's online due diligence room relating to the Property, for
Buyer's inspection and copying at Buyer's expense, any environmental studies,
soils studies, plans, specifications, maps, past surveys and other similar
materials relating to the physical and environmental condition of the Property
("Reports"), excluding any confidential or proprietary materials or information
(including, without limitation, budgets, financial analyses or projections,
appraisal reports, organizational, financial and other documents relating to
Seller or its affiliates, or any report or studies that have been superseded by
subsequent reports or studies). Seller makes no representations or warranties
regarding the sufficiency, truthfulness, completeness or accuracy of the Reports
or that the Reports are complete copies of the same. Buyer acknowledges and
understands that all such materials made available by Seller are only for
Buyer's convenience in making its own examination and


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-4-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





determination prior to the Contingency Date as to whether it wishes to purchase
the Property, and, in so doing, Buyer shall rely exclusively upon its own
independent investigation, verification and evaluation of every aspect of the
Property and not upon any of the Reports or materials supplied by Seller.
Without limiting the generality of the foregoing, prior to the date of this
Agreement, Seller has also made available vis-à-vis Seller's online due
diligence room relating to the Property for review and copying, at Buyer's
expense, the following due diligence items (together with the Reports,
collectively, "Due Diligence Items"): (i) to the extent in the possession of
Seller or Seller's property manager, any plans and specifications for the
Property, (ii) copies of all service contracts or service agreements relating to
the operation and maintenance of the Property (but expressly excluding any
contracts Seller determines are "master contracts" affecting properties other
than the Property) (collectively, the "Contracts"); (iii) property tax bills for
the last two (2) fiscal tax years (or, if the Property has been owned by Seller
for less than two (2) years, for such period of Seller's ownership), and the
property tax bill for the current year to the extent in the possession of
Seller; (iv) operating statements for the Property for the last two (2) calendar
years and the current year-to-date; and (v) to the extent in the possession of
Seller, any existing ALTA survey. In no event shall Seller be obligated to
provide to Buyer any confidential or proprietary information, any appraisal or
other valuation information or any documents or information subject to
attorney-client privilege or that constitute attorney work product. Seller
acknowledges Buyer may desire to discuss or otherwise inquire about matters
related to the Property with various governmental entities and utilities and
other third parties (the "Third Parties"). In this regard, Buyer is permitted to
contact all necessary Third Parties, and discuss Due Diligence Items with such
Third Parties (subject to Buyer's confidentiality obligations hereunder and in
that certain Confidentiality Agreement dated as of January 6, 2016 and signed by
Buyer in connection with its investigations of the Property (the
"Confidentiality Agreement")); provided, however, that Buyer shall first provide
Seller with written notice and a reasonable opportunity to be present at such
contact or discussions at a time and location reasonably convenient to Seller.
4.1.2    Entry Rights. Between the Effective Date and the Contingency Date (the
"Property Approval Period") and thereafter until the Closing unless this
Agreement is terminated, Buyer shall continue to have the right to review and
investigate the Due Diligence Items, the physical and environmental condition of
the Property, the character, quality, value and general utility of the Property,
the zoning, land use, environmental and building requirements and restrictions
applicable to the Property, the state of title to the Property, and any other
factors or matters relevant to Buyer's decision to purchase the Property. Buyer,
in Buyer's sole and absolute discretion, may determine whether or not the
Property is acceptable to Buyer within the Property Approval Period. Buyer shall
provide Seller with at least one (1) business day's prior written notice of its
desire to enter upon the Real Property for inspection and/or testing and any
such inspections or testing shall be conducted at a time (including weekends to
the extent Seller has a representative reasonably available to be present on
such weekends) and manner reasonably approved by Seller and to minimize
disruption or interference with any occupants of the Property. Seller shall have
the right to be present at any such inspections or testings. Prior to conducting
any inspections or testing, Buyer or its consultants shall deliver to Seller a
certificate of insurance naming Seller as additional insured (on a primary,
non-contributing basis) evidencing commercial general liability and property


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-5-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





damage insurance with limits of not less than Two Million Dollars ($2,000,000)
in the aggregate for liability coverage (plus Medical Expenses coverage with a
limit of not less than Five Thousand and No/100 Dollars ($5,000.00) per
incident), and not less than Two Million Dollars ($2,000,000) in the aggregate
for property damage. In addition, prior to conducting any inspections or
testing, Buyer or its consultants shall also deliver to Seller proof of Worker’s
Compensation and Employer’s Liability Insurance with minimum limits of not less
than One Million and No/100 Dollars ($1,000,000.00) each
accident/employee/disease. Notwithstanding the foregoing, Buyer shall not be
permitted to undertake any air or paint sampling or any intrusive or destructive
testing of the Property, including, without limitation, a "Phase II"
environmental assessment (collectively, the "Intrusive Tests"), without in each
instance first obtaining Seller's prior written consent thereto, which consent
Seller may give or withhold in Seller's sole and absolute discretion; provided,
however, notwithstanding the foregoing approval standard for Intrusive Tests,
and notwithstanding that the same may include or otherwise constitute Intrusive
Tests, (i) a geotechnical investigation pursuant to the pre-approved scope of
work attached hereto as Exhibit F-1 shall be permitted, (ii) a soil vapor survey
pursuant to the pre-approved scope of work attached hereto as Exhibit F-2 shall
be permitted; (iii) soil sampling pursuant to the pre-approved scope of work
attached hereto as Exhibit F-3 shall be permitted, (iv) arsenic and pesticide
sampling pursuant to the pre-approved scopes of work attached hereto as Exhibit
F-4 and Exhibit F-5 shall be permitted, and (v) a commercially reasonable,
Seller-approved survey and assessment of asbestos containing materials,
lead-based paint, and similar materials within the Buildings shall be permitted,
and Seller's review and approval of a scope of work for any such ACM/LBP survey
and assessment shall not be unreasonably withheld, conditioned or delayed;
provided, however, it shall be deemed reasonable for Seller to withhold or
condition the same to the extent it would present a discernable health or safety
risk to Seller or its employees, visitors or guests that cannot be mitigated or
addressed in a commercially reasonable manner by precautions undertaken by Buyer
or its consultants. Buyer shall restore the Property to its original condition
immediately after any and all testing and inspections conducted by or on behalf
of Buyer. Buyer hereby indemnifies and holds Seller, the Seller Group (as
defined below), and the Property harmless from any and all costs, loss, damages
or expenses of any kind or nature arising out of or resulting from any entry
and/or activities upon the Property by Buyer and/or Buyer's agents, employees,
contractors or consultants; provided, however, such indemnification obligation
shall not be applicable to the extent of Buyer's mere discovery of any
pre‑existing adverse physical condition at the Property. Buyer's indemnification
obligations under this section shall survive the Close of Escrow or any
termination of this Agreement.
4.1.3    Contracts. Buyer shall not assume any Contracts from Seller, and Seller
shall provide written notice of termination to applicable third parties with
respect to such Contracts on or before the expiration of the term of the
Lease-Back Lease, if applicable.
4.1.4    Termination. If Buyer determines that it disapproves the Property, then
Buyer shall have the right to terminate this Agreement by delivering written
notice thereof to Seller and Escrow Holder (the "Buyer's Termination Notice")
prior to 5:00 p.m. (Pacific time) on the Contingency Date, and upon such timely
delivery of such Buyer's Termination Notice this Agreement shall be
automatically terminated and the Deposit (less the NR Deposit, but together with
all interest accrued thereon), shall be returned to Buyer. In the event Buyer
fails to timely deliver the Buyer's Termination Notice to Seller and Escrow
Holder on or before the expiration of


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-6-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





the Property Approval Period, then the same shall constitute Buyer's waiver of
the above-described termination right and all matters set forth in Sections
4.1.1 and 4.1.2, above, shall be deemed to be approved, and this Agreement shall
continue in full force and effect. Notwithstanding the above-referenced outside
date for the timely delivery of Buyer's Termination Notice, with regard only to
the specific issue of access to the Property from Normandie Avenue across a
railroad right of way benefitting Union Pacific Railroad, to the extent Buyer is
unable to satisfy itself in its sole and absolute discretion with regard to the
continued ability to utilize the existing railway crossing, Buyer shall be
deemed to have timely delivered Buyer's Termination Notice to the extent the
same is delivered to Seller and Escrow holder on or before 5:00 p.m. (Pacific
time) on the date which is the earlier to occur of (i) May 2, 2016, or (ii) the
date which is five (5) business days following Buyer's receipt of a complete
copy of the document file maintained by Union Pacific Railroad (and as confirmed
by Union Pacific Railroad) for such existing railway crossing, and upon such
deemed timely delivery of Buyer's Termination Notice this Agreement shall be
automatically terminated and the Deposit (less the NR Deposit, but together with
all interest accrued thereon), shall be returned to Buyer.
4.1.5    Due Diligence Materials. In the event Buyer does not purchase the
Property for any reason, within five (5) days after the date this Agreement is
terminated Buyer shall return to Seller all documents, information and other
materials supplied by Seller to Buyer, and, at Seller's written request, without
warranty or representation of any kind, any inspection reports, studies,
surveys, and other reports and/or test results relating to the Property which
were developed by Buyer or prepared by consultants retained by Buyer in
contemplation of this Agreement.

4.2    Title Report and Additional Title Matters. Prior to the date hereof,
Seller delivered to Buyer a preliminary title report for the Property (the
"PTR"), and copies of all underlying title documents described in the PTR. Buyer
shall have until April 11, 2016 (the "Interim Date") to provide written notice
(the "Title Notice") to Seller and Escrow Holder of any matters shown by the PTR
which are not satisfactory to Buyer. If Seller has not received such written
notice from Buyer by the Interim Date, that shall be deemed Buyer's
unconditional approval of the condition of title to the Property. Except as
provided hereinbelow, Seller shall have until (3) business days prior to the
Closing Date to make such arrangements or take such steps as the parties shall
mutually agree to satisfy Buyer's objection(s); provided, however, that, except
with respect to liens secured by deeds of trust securing loans made to Seller,
mechanics' liens relating to work authorized by Seller, judgment liens against
Seller, and delinquent taxes (herein "Monetary Liens", which Seller agrees to
have removed on or before the Closing Date), Seller shall have no obligation
whatsoever to expend or agree to expend any funds, to undertake or agree to
undertake any obligations or otherwise to cure or agree to cure any title
objections. To the extent Buyer timely delivers a Title Notice, then Seller
shall deliver, within five (5) business days of its receipt of such Title
Notice, written notice to Buyer and Escrow Holder identifying which disapproved
items (other than Monetary Liens) Seller shall undertake to cure or not cure
("Seller's Response"). If Seller does not timely deliver a Seller's Response,
Seller shall be deemed to have elected to not remove or otherwise cure any
exceptions disapproved by Buyer. If Seller elects, or is deemed to have elected,
not to remove or otherwise cure an exception disapproved in Buyer's Title
Notice, Buyer shall have until the Contingency Date to notify Seller and Escrow
Holder, in writing, of Buyer's election to either waive the objection or
terminate this Agreement and the Escrow. If Seller and Escrow Holder


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-7-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





have not received written notice from Buyer by the Contingency Date, that shall
be deemed Buyer's waiver of Buyer's objection and election to proceed with
Closing; provided, however, Buyer's timely delivery of Buyer's Termination
Notice in accordance with Section 4.1.4, above, shall be deemed Buyer's
disapproval of the actual or deemed Seller Response. Except for Monetary Liens,
all matters shown in the PTR and any survey of the Property obtained by Buyer
with respect to which Buyer fails to give a Title Notice on or before the
Interim Date shall be deemed to be approved by Buyer.

4.3    Conditions Precedent to Buyer's Obligations:
4.3.1    Title Policy. On or before the Closing, Title Company shall have
committed to issue to Buyer the Title Policy described in Section 3.3.
4.3.2    Seller's Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder.
4.3.3    Accuracy of Representations and Warranties. On the Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Closing Date,
except for (i) any inaccuracies therein actually known by Buyer prior to the
Contingency Date, or (ii) any changes in circumstances contemplated by Section
11.9 of this Agreement.

4.4    Failure of Conditions Precedent to Buyer's Obligations. Buyer's
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction of the conditions precedent to such obligations for
Buyer's benefit set forth in Section 4.3. If Buyer terminates this Agreement by
notice to Seller because of the failure of such conditions precedent, then (i)
Escrow Holder shall return the Deposit (including the portion of the Deposit
referred to as the NR Deposit) to Buyer (plus interest accrued on the Deposit
only while held by Escrow Holder) in accordance with Buyer's written
instructions within five (5) business days following Buyer's delivery of a
written termination notice to Seller and Escrow Holder, (ii) Seller and Buyer
shall each pay one‑half (1/2) of any Escrow cancellation fees or charges, and
(iii) except for Buyer's indemnity and confidentiality obligations and any other
provisions under the Agreement which expressly survive termination of the
Agreement, the parties shall have no further rights or obligations to one
another under this Agreement.

4.5    Conditions Precedent to Seller's Obligations. The Close of Escrow and
Seller's obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions: (i) Buyer shall have duly performed in all material respects each
and every covenant of Buyer hereunder, and (ii) Buyer's representations and
warranties set forth in this Agreement shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date.
Without limitation of the foregoing, Buyer shall have timely delivered the
Purchase Price pursuant to the provisions of Section 2, above.

5.    Deliveries to Escrow Holder.

5.1    Seller's Deliveries. Seller hereby covenants and agrees to deliver or
cause to be delivered to Escrow Holder at least one (1) business day prior to
the Closing Date (or other


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-8-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





date specified) the following funds, instruments and documents, the delivery of
each of which shall be a condition to the Close of Escrow:
5.1.1    Deed. A Grant Deed (the "Deed") in the form of Exhibit B attached
hereto, duly executed and acknowledged in recordable form by Seller, conveying
Seller's interest in the Real Property to Buyer;
5.1.2    Non-Foreign Certifications. Certificates duly executed by Seller in the
forms of Exhibits C‑1 and C‑2 attached hereto (the "Tax Certificates");
5.1.3    Lease-Back Lease. Subject to Section 3.2, if applicable, two (2)
counterparts of the Lease-Back Lease;
5.1.4    General Assignment. Two (2) counterparts of a General Assignment duly
executed by Seller in the form of Exhibit E attached hereto (the "General
Assignment"); and
5.1.5    Proof of Authority. Such proof of Seller's authority and authorization
to enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company.

5.2    Buyer's Deliveries. Buyer hereby covenants and agrees to deliver or cause
to be delivered to Escrow Holder at least one (1) business day prior to the
Closing Date the following funds, instruments and documents, the delivery of
each of which shall be a condition to the Close of Escrow:
5.2.4    Buyer's Funds. The balance of the Purchase Price, and such additional
funds, if any, necessary to comply with Buyer's obligations hereunder regarding
prorations, credits, costs and expenses;
5.2.5    Lease-Back Lease. Subject to Section 3.2, if applicable, two (2)
counterparts of the Lease -Back duly executed by Buyer;
5.2.6    General Assignment. Two (2) counterparts of the General Assignment duly
executed by Buyer; and
5.2.7    Proof of Authority. Such proof of Buyer's authority and authorization
to enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

6.    Deliveries Upon Close of Escrow. Upon the Close of Escrow, Escrow Holder
shall promptly undertake all of the following:


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-9-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






6.1    Tax Filings. The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder.

6.2    Prorations. Prorate all matters referenced in Section 8 based upon the
statement delivered into Escrow signed by the parties;

6.3    Recording. Cause the Deed and any other documents which the parties
hereto may direct, to be recorded in the Official Records in the order directed
by the parties;

6.4    Seller Funds. Deduct all items chargeable to the account of Seller
pursuant to Section 7, below. If, as the result of the net prorations and
credits pursuant to Section 8, amounts are to be charged to the account of
Seller, deduct the total amount of such charges from the Purchase Price (unless
Seller elects to deposit additional funds for such items in Escrow); and if
amounts are to be credited to the account of Seller, disburse such amounts to
Seller, or in accordance with Seller's instructions, at Close of Escrow.
Disburse the Purchase Price to Seller (less the amount of any net prorations and
credits to be charged to the account of Seller), or as otherwise directed by
Seller, promptly upon the Close of Escrow in accordance with Seller's wire
transfer instructions.

6.5    Buyer Funds. Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including, without limitation, the
Purchase Price, which shall be disbursed in accordance with Section 6.4 above
and this Section 6.5) chargeable to the account of Buyer pursuant hereto in
payment of such items and costs and disburse the balance of such funds, if any,
to Buyer;

6.6    Documents to Seller. Deliver to Seller counterpart originals of the
Lease-Back Lease, if applicable, and the General Assignment executed by Buyer
and a conformed recorded copy of the recorded Deed;

6.7    Documents to Buyer. Deliver to Buyer an original of the Tax Certificates,
and counterpart originals of the Lease-Back Lease, if applicable, and General
Assignment appropriately executed by Seller, a conformed recorded copy of the
Deed, and, when issued, the Title Policy;

6.8    Title Policy. Direct the Title Company to issue the Title Policy to
Buyer; and

7.    Costs and Expenses. Seller shall pay through Escrow (i) that portion of
the Title Policy premium for standard CLTA owner's coverage, (ii) all
documentary transfer taxes, and (iii) one-half (½) of the Escrow Holder's fee.
In addition, Seller shall pay outside of Escrow all legal and professional fees
and costs of attorneys and other consultants and agents retained by Seller.
Buyer shall pay through Escrow (w) all document recording charges, (x) the
additional Title Policy premium for ALTA extended coverage and any title
endorsements requested by Buyer, (y) one-half (½) of the Escrow Holder's fee,
and (z) all charges for the ALTA Survey. Buyer shall pay outside of Escrow all
costs and expenses related to the Due Diligence Investigations, and all legal
and professional fees and costs of attorneys and other consultants and agents
retained by Buyer.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-10-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






8.    Prorations. The following prorations between Seller and Buyer shall be
made by Escrow Holder computed as of the Close of Escrow:

8.1    Ad Valorem Taxes. All real estate and personal property taxes
attributable to the Property will be prorated at Closing. Seller shall be
charged with all such taxes up to, but not including, the Closing Date. If the
applicable tax rate and assessments for the Property have not been established
for the year in which Closing occurs, the proration of real estate and/or
personal property taxes, as the case may be, will be based upon the rate and
assessments for the preceding year, subject to initial adjustment as provided in
Section 8.3 below. All taxes imposed because of a change of use of the Property
after Closing will be paid by Buyer. Real property tax refunds and credits
received after the Closing which are attributable to a fiscal tax year prior to
the Closing shall belong to Seller, and those which are attributable to the
fiscal tax year in which the Closing occurs shall be prorated based upon the
date of Closing.

8.2    Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes other than real estate taxes such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays, and
any other costs incurred in the ordinary course of business or the management
and operation of the Property, shall be prorated on an accrual basis. Seller
shall pay all such expenses that accrue prior to the Close of Escrow and Buyer
shall pay all such expenses accruing on the Close of Escrow and thereafter.
Seller and Buyer shall use commercially reasonable efforts to obtain billings
and meter readings as of the Close of Escrow to aid in such prorations.

8.3    Proration Statement. At least two (2) business days prior to the Close of
Escrow, the parties shall agree upon all of the prorations to be made and submit
a statement to Escrow Holder setting forth the same. In the event that any
prorations, apportionments or computations made under this Section 8 shall
require final adjustment, then the parties shall make the appropriate
adjustments promptly when accurate information becomes available and either
party hereto shall be entitled to an adjustment to correct the same, but in no
event shall such final adjustment occur later than one hundred eighty (180) days
following the Close of Escrow (other than with respect to a final
ceconciliation). Any corrected adjustment or proration shall be paid in cash to
the party entitled thereto. The provisions of this Section 8 shall survive the
Close of Escrow.

9.    Covenants of Seller. Seller hereby covenants with Buyer, as follows:

9.1    Contracts. Between the Effective Date and the Closing Date, Seller shall
not enter into any new Contracts or any amendments or modifications to the
existing Contracts (collectively, "New Contracts") which would prevent Seller
from terminating such New Contractors prior to the expiration of the term of the
Lease-Back Lease, and Seller shall cause any existing Contracts and New
Contracts to be terminated no later than the expiration of the term of the
Lease-Back Lease. Buyer shall not assume any New Contracts. Without limiting the
generality of the foregoing, Seller will provide Buyer with copies of all New
Contracts.

9.2    Operation in the Ordinary Course. Subject to Sections 9.1 above, from the
date of this Agreement until the Close of Escrow, Seller shall (i) operate and
manage the Property in the ordinary course, consistent with Seller's past
practices, and in accordance with applicable Governmental Regulations (but with
regard to such Governmental Regulations, only to the extent


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-11-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





the same (A) are presently being actively enforced by the applicable
governmental agencies having jurisdiction over the Property, such that failure
to so comply would (if it were known by such governmental agencies), threaten
the Certificate of Occupancy for the Property, or applicable portion thereof,
would constitute a health hazard, or would otherwise be required to be remedied,
and (B) are not the subject of Buyer's then-existing demolition plans for the
Property, unless and to the extent such failure would subject Buyer to penalties
from the applicable governmental agencies pursuant to an enforcement action
contemplated by item (A) hereinabove), and (ii) maintain all present services
and amenities. All Intangible Personal Property shall be conveyed to Buyer by
Seller at the Close of Escrow free from any liens, encumbrances or security
interests of any kind or nature other than the Permitted Exceptions.

9.3    Buyer's Approval/Entitlement Efforts. From and following the expiration
of the Property Approval Period and Buyer's delivery of the entirety of the
Deposit in accordance with Section 2.2.2 of this Agreement, Seller agrees to
reasonably cooperate with Buyer in connection its efforts to obtain approvals
and/or entitlements for its post-Closing development of the Property (e.g.,
signing applications to the extent required of the then-current owner of the
Property); provided, however, in connection with the foregoing, Buyer shall pay
all costs associated with such efforts (and shall reimburse Seller for any
reasonable, third-party costs and expenses incurred in connection therewith),
and Buyer shall remain primarily liable under this Agreement and indemnify
Seller from any liability in connection with such approval and/or entitlement
efforts.

9.4    Union Pacific Railroad Crossing Efforts. From and following the Effective
Date, Seller agrees to use diligent, commercially reasonable efforts to timely
cooperate with Buyer in connection its efforts to obtain certainty with regard
to the continued ability to utilize the existing railway crossing between
Normandie Avenue and the Property (e.g., making submissions, as reasonably
requested by Buyer, to Union Pacific Railroad and applicable governmental
agencies regarding such crossing and Property access; authorizing Buyer, as the
prospective owner of the Property, to have discussions with the applicable third
parties relating thereto; and signing applications, document requests, etc., to
the extent required of the then-current owner of the Property); provided,
however, in connection with the foregoing, Buyer shall pay all costs associated
with such efforts (and shall reimburse Seller for any reasonable, third-party
costs and expenses incurred in connection therewith), and Buyer shall remain
primarily liable under this Agreement and indemnify Seller from any liability in
connection with such efforts.

10.    AS-IS Sale and Purchase. Buyer acknowledges, by its initials as set forth
below, that the provisions of this Section 10 have been required by Seller as a
material inducement to enter into the contemplated transactions, and the intent
and effect of such provisions have been explained to Buyer by Buyer's counsel
and have been understood and agreed to by Buyer.

10.1    Buyer's Acknowledgment. As a material inducement to Seller to enter into
this Agreement and to convey the Property to Buyer, Buyer hereby acknowledges
and agrees that:


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-12-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





10.1.1    AS-IS. Except as otherwise expressly set forth in this Agreement, and
subject to Seller's representation and warranties set forth in Section 11 of
this Agreement (e.g., the covenants set forth in Section 9 of this Agreement),
Buyer is purchasing the Property in its existing condition, "AS-IS, WHERE-IS,
WITH ALL FAULTS," and upon the Closing Date has made or has waived all
inspections and investigations of the Property and its vicinity which Buyer
believes are necessary to protect its own interest in, and its contemplated use
of, the Property.
_________/S/_______________
Buyer's Initials
10.1.2    No Representations. Other than the express representations and
warranties of Seller contained in Section 11 of this Agreement and the "Other
Documents," as that term is defined in Section 16.4 below, neither Seller, nor
any person or entity acting by or on behalf of Seller, nor any partner, officer,
director, employee, agent, affiliate, successor or assign of Seller
(collectively, the "Seller Group") has made any representation, warranty,
inducement, promise, agreement, assurance or statement, directly or indirectly,
oral or written, of any kind to Buyer upon which Buyer has or is relying, or in
connection with which Buyer has made or will make any decisions concerning the
Property or its vicinity including, without limitation, its use, condition,
value, compliance with "Governmental Regulations," as that term is defined
below, the existence or absence of Hazardous Substances on or under the
Property, or the permissibility, feasibility, or convertibility of all or any
portion of the Property for any particular use or purpose, including, without
limitation, its present or future prospects for sale, lease, development,
occupancy or suitability as security for financing. As used in this Agreement,
the following definitions shall apply: (i) the term "Governmental Regulations"
means any laws (including Environmental Laws, as that term is defined below),
ordinances, rules, requirements, resolutions, policy statements and regulations
(including, without limitation, those relating to land use, subdivision, zoning,
Hazardous Substances, occupational health and safety, handicapped access, water,
earthquake hazard reduction, and building and fire codes) of any governmental or
quasi-governmental body or agency claiming jurisdiction over the Property,
(ii) the term "Environmental Laws" shall mean all federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, and all federal and state court decisions, consent decrees and
orders interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq.,
(iii) "Hazardous Substances" shall mean any substance or material that is
described as a toxic or hazardous substance, waste or material or a pollutant or
contaminant, or words of similar import, in any of the Environmental Laws, and
includes asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable
for fuel, or any mixture thereof), petroleum-based products and petroleum
additives and derived substances, lead-based paint, mold, fungi or bacterial
matter, polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive
matter, medical waste, and chemicals which may cause cancer or reproductive
toxicity.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-13-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





____________/S/____________
Buyer's Initials
10.1.3    No Implied Warranties. Excluding any representation or warranty set
forth in Section 11 of this Agreement or in the Other Documents, Seller hereby
specifically disclaims: (a) all warranties implied by law arising out of or with
respect to any aspect or element of the Property, including, without limitation,
all implied warranties of merchantability, habitability and/or fitness for a
particular purpose; and (b) any warranty, guaranty or representation, oral or
written, past, present or future, of, as to, or concerning (i) the nature and
condition of the Property or other items conveyed hereunder, including, without
limitation, the water, soil, and geology, the suitability thereof and of the
Property or other items conveyed hereunder for any and all activities and uses
which Buyer may elect to conduct thereon, the existence of any environmental
hazards or conditions thereon (including but not limited to the presence of
asbestos or other Hazardous Substances) or compliance with applicable
Environmental Laws; (ii) the nature and extent of any right-of-way, lease,
possession, lien, encumbrance, license, reservation, condition or otherwise; and
(iii) the compliance of the property or other items conveyed hereunder or its
operation with any Governmental Regulations.
____________/S/____________
Buyer's Initials
10.1.4    Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as expressly contained in Section 11 of this Agreement and
the Other Documents, the Seller has made no representation or warranty of any
nature concerning the accuracy or completeness of any documents delivered or
made available for inspection by Seller to Buyer, including, without limitation,
the Due Diligence Items, and that Buyer has undertaken such inspections of the
Property as Buyer deems necessary and appropriate and that Buyer is relying
solely upon such investigations and not on any of the Due Diligence Items or any
other information provided to Buyer by or on behalf of Seller. As to the Due
Diligence Items, Buyer specifically acknowledges that they have been prepared by
third parties with whom Buyer has no privity and Buyer acknowledges and agrees
that no warranty or representation, express or implied, has been made, nor shall
any be deemed to have been made, to Buyer with respect thereto, either by the
Seller Group or by any third parties that prepared the same, unless and to the
extent that Buyer obtains, at Buyer's expense, a reliance letter or other
express authorization that Buyer may rely on such Due Diligence Materials from
the preparer thereof.
__________/S/______________
Buyer's Initials
10.1.5    Release. As of the Close of Escrow, Buyer and the Buyer Parties hereby
fully and irrevocably release the Seller Group from any and all claims that the
Buyer Parties may have or thereafter acquire against the Seller Group for any
cost, loss, liability, damage, expense, demand, action or cause of action
("Claims") arising from or related to any matter of any nature relating to, and
condition of, the Property including any latent or patent construction defects,
errors or omissions, compliance with law matters, Hazardous Substances and other
environmental matters within, under or upon, or in the vicinity of the Property,
including, without limitation, any


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-14-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





Environmental Laws. The foregoing release by Buyer and the Buyer Parties shall
include, without limitation, any Claims Buyer and/or the Buyer Parties may have
pursuant to any statutory or common law right Buyer may have to receive
disclosures from Seller, including, without limitation, any disclosures as to
the Property's location within areas designated as subject to flooding, fire,
seismic or earthquake risks by any federal, state or local entity, the presence
of Hazardous Substances on or beneath the Property, the need to obtain flood
insurance, the certification of water heater bracing and/or the advisability of
obtaining title insurance, or any other condition or circumstance affecting the
Property, its financial viability, use or operation, or any portion thereof.
This release includes claims of which Buyer is presently unaware or which Buyer
does not presently suspect to exist in its favor which, if known by Buyer, would
materially affect Buyer's release of the Seller Group. In connection with the
general release set forth in this Section 10.1.5, Buyer specifically waives the
provisions of California Civil Code Section 1542, which provides as follows:
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
___________/S/_____________
Buyer's Initials
Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller's representations or warranties set forth in Section 11
of this Agreement or (ii) any other breach by Seller of an express obligation of
Seller under this Agreement or the Other Documents which by its terms survives
the Close of Escrow.
10.1.6    Natural Hazard Disclosure. Buyer and Seller acknowledge that Seller is
required to disclose if any of the Property lies within the following natural
hazard areas or zones: (i) a special flood hazard area designated by the Federal
Emergency Management Agency; (ii) an area of potential flooding; (iii) a very
high fire hazard severity zone; (iv) a wild land area that may contain
substantial forest fire risks and hazards; (v) an earthquake fault or special
studies zone; or (vi) a seismic hazard zone. Buyer acknowledges that Seller will
cause the Title Company to employ the services of PZR or another reputable
vendor ("Natural Hazard Expert") to examine the maps and other information
specifically made available to the public by government agencies and to report
the results of its examination to Buyer in writing. The written report prepared
by the Natural Hazard Expert regarding the results of its examination fully and
completely discharges Seller from its disclosure obligations referred to herein,
and, for the purposes of this Agreement, the provisions of Civil Code
Section 1103.4 regarding the non-liability of Seller for errors and/or omissions
not within its personal knowledge shall be deemed to apply, and the Natural
Hazard Expert shall be deemed to be an expert dealing with matters within the
scope of its expertise with respect to the examination and written report
regarding the natural hazards referred to above.
10.1.7    Section 25359.7. Buyer acknowledges and agrees that the sole inquiry
and investigation Seller conducted in connection with the environmental
condition of the Property is to obtain the environmental report(s) which are
part of the Due Diligence Items and


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-15-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





that, for purposes of California Health and Safety Code Section 25359.7, Seller
has acted reasonably in relying upon said inquiry and investigation, and the
delivery of this Agreement constitutes written notice to Buyer under such code
section.

10.2    Survival. This Section 10 shall survive any termination of this
Agreement and the Closing.

11.    Seller's Representations and Warranties. Seller represents and warrants
to Buyer as of the date of the Effective Date as follows:

11.1    Formation; Authority. Seller is duly incorporated, validly existing, and
in good standing under laws of the state of its formation. Seller has full
corporate power and authority to enter into this Agreement and the instruments
referenced herein and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary corporate action on the part of Seller
and all required consents and approvals that are required for the execution,
delivery and performance of this Agreement by Seller have been duly obtained.
All requisite action has been taken by Seller in connection with the entering
into of this Agreement and the instruments referenced herein and the
consummation of the transactions contemplated hereby. The individual(s)
executing this Agreement and the instruments referenced herein on behalf of
Seller have the legal power, right and actual authority to bind Seller to the
terms and conditions hereof and thereof.

11.2    No Conflict.  Neither the execution and delivery of this Agreement and
the documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any other
material agreement or instrument to which Seller is a party.

11.3    Bankruptcy.  Seller has not (a) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

11.4    Prohibited Persons and Transactions.  Neither Seller nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-16-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






11.5    Leases. There are no leases, licenses or other similar occupancy
agreements with respect to the leasing or occupancy of the Property.

11.6    Legal Compliance. Except as otherwise disclosed in the Due Diligence
Items or any other information delivered to Buyer, to Seller's knowledge
(i) Seller has not received any written notice from any governmental agency that
the Property or any condition existing thereon or any present use thereof
currently violates in any material respect any Governmental Regulations
applicable to the Property, including those relating to Environmental Laws
and/or Hazardous Substances, and (ii) Seller is otherwise unaware of any
condition existing on, or any present use of, the Property that currently
violates such Environmental Laws and/or Hazardous Substances.

11.7    Litigation. To Seller's knowledge, and except as otherwise disclosed in
the Due Diligence Items or any other information delivered to Buyer, Seller has
not received written notice of any litigation, arbitration or other legal or
administrative suit, action, proceeding or investigation of any kind pending or
threatened in writing against or involving Seller relating to the Property or
any part thereof, including, but not limited to, any condemnation action
relating to the Property or any part thereof.

11.8    Foreign Person. Seller is not a "foreign person" as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.

11.9    Subsequent Changes. If Seller becomes aware of any fact or circumstance
prior to the Closing Date which would materially and adversely change one of its
foregoing representations or warranties, then Seller will promptly give notice
of such changed fact or circumstance to Buyer. Upon Buyer actually becoming
aware of any fact which would materially and adversely change any of the
representations or warranties contained in this Section 11 or would otherwise
constitute a breach thereof by Seller, Buyer, as its sole remedy, shall have the
option of (i) waiving the breach of warranty or change, and proceeding with the
Close of Escrow, or (ii) terminating this Agreement, in which event the Deposit
and any other funds deposited by Buyer into the Escrow and all interest earned
thereon shall be returned to Buyer. Any such election shall be made by Buyer not
later than the earlier of (A) five (5) business days from Buyer actually
becoming aware of such fact or (B) the Closing Date. Notwithstanding the
foregoing, if Buyer elects to proceed under clause (ii) above, Seller shall have
the right, in its sole discretion, within three (3) business days following
receipt of such election from Buyer, to elect by written notice to Buyer to cure
such matter prior to Closing (and Seller shall have the right to delay the
Closing for up to thirty (30) days to effectuate such cure). If Seller makes
such foregoing election and proceeds to actually cure such matter in the time
required above, then Buyer's original notice under clause (ii) above shall be
deemed Buyer's election to not terminate this Agreement and proceed pursuant to
clause (i) above. If Buyer does not so elect to terminate this Agreement
pursuant to this Section 11.9, then Buyer shall be deemed to have (i) elected to
waive its rights to terminate this Agreement pursuant to this Section 11.9, (ii)
elected to acquire the Property on the terms set forth in this Agreement, and
(iii) waived all remedies at law or in equity with respect to any
representations or warranties resulting from the facts or circumstances
disclosed by Seller in its notice to Buyer or of which Buyer actually becomes
aware prior to Closing and Seller's representations and warranties set forth in
this Agreement shall be deemed to have been modified by all such disclosures. In
no


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-17-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





event shall Seller be liable to Buyer for (except to the extent expressly
elected by Seller pursuant to this Section 11.9, above), or be deemed to be in
default under this Agreement by reason of, any breach of a representation or
warranty that results from any change that (i) occurs between the Effective Date
and the Closing Date, and (ii) is not due to the voluntary or negligent acts or
omissions of Seller in violation of this Agreement.

11.10    Seller's Knowledge. Whenever phrases such as "to Seller's knowledge" or
"Seller has no knowledge" or similar phrases are used in the foregoing
representations and warranties, they will be deemed to refer exclusively to
matters within the current actual (as opposed to constructive) knowledge of the
Seller's Representative. No duty of inquiry or investigation on the part of
Seller or Seller's Representative will be required or implied by the making of
any representation or warranty which is so limited to matters within Seller's
actual knowledge, and in no event shall Seller's Representative have any
personal liability therefor.

11.11    Environmental Reports. To Seller's knowledge, Seller has provided Buyer
with copies of all reports and other documents containing material information
regarding Hazardous Substances affecting the Property, excluding any such
reports or other documents that were subsequently superseded by a report or
document provided to Buyer.

11.12    Survival. All of the foregoing representations and warranties of Seller
will survive Closing for a period of nine (9) months after the Closing Date. No
claim for a breach of any representation or warranty of Seller will be
actionable or payable if (i) Buyer does not notify Seller in writing of such
breach and commence a "legal action" thereon within said nine (9) months, or
(ii) the breach in question results from or is based on a condition, state of
facts or other matter which was actually known to Buyer prior to Closing.

12.    Buyer's Representations and Warranties. In addition to any express
agreements of Buyer contained herein, the following constitute representations
and warranties of Buyer:

12.1    Formation; Authority. Buyer is duly formed, validly existing and in good
standing under the laws of the state of its formation. Buyer has full corporate
power and authority to enter into this Agreement and the instruments referenced
herein, and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Buyer have been duly and validly
authorized by all necessary corporate action on the part of Buyer and all
required consents and approvals that are required for the execution, delivery
and performance of this Agreement by Buyer have been duly obtained. All
requisite corporate action has been taken by Buyer in connection with the
entering into this Agreement and the instruments referenced herein, and the
consummation of the transactions contemplated hereby. The individuals executing
this Agreement and the instruments referenced herein on behalf of Buyer have the
legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof.

12.2    No Conflict.  Neither the execution and delivery of this Agreement and
the documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond,


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-18-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





note, or other evidence of indebtedness or any contract, indenture, mortgage,
deed of trust, loan, partnership agreement, lease or other agreement or
instrument to which Buyer is a party.

12.3    Bankruptcy.  Buyer has not (a) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

12.4    Prohibited Persons and Transactions.  Neither Buyer nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action.

13.    Casualty and Condemnation.

13.1    Casualty. In the event that prior to the Close of Escrow there is any
damage to the Real Property, or any part thereof, Seller shall, subject to the
following sentence, repair or replace such damage prior to the Close of Escrow.
Notwithstanding the preceding sentence, in the event Seller elects not to or is
unable to repair or replace such damage, Seller shall notify Buyer in writing of
such fact and Buyer shall thereafter accept the Real Property in its then
condition, and proceed with the transaction contemplated by this Agreement and
Buyer shall receive an abatement or reduction in the Purchase Price in the
amount of the deductible for the applicable insurance coverage, and Buyer shall
be entitled to an assignment of all of Seller's rights to any insurance proceeds
payable by reason of such damage or destruction, other than rental
abatement/rent loss insurance attributable to the period of time prior to the
Closing which shall be retained by or paid to Seller. In the event Seller does
not repair or replace such damages, Seller shall not compromise, settle or
adjust any claims to such proceeds without Buyer's prior written consent.

13.2    Condemnation. In the event that prior to the Close of Escrow, any
portion of the Real Property is subject to a taking by any public or
governmental authority, Buyer shall accept the Real Property in its then
condition and proceed with the consummation of the transaction contemplated by
this Agreement, in which event Buyer shall be entitled to an assignment of all
of Seller's rights to any award or proceeds payable in connection with such
taking (other than any award or proceeds applicable to pre-Closing periods, for
example in the case of a temporary taking). In the event of any such taking,
Seller shall not compromise, settle or adjust any claims to such award without
Buyer's prior written consent.

13.3    Notice of Casualty and Condemnation. Seller agrees to give Buyer prompt
written notice of any taking of, proposed taking of, damage to or destruction of
the Real Property.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-19-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






14.    Notices. All notices, consents, requests, reports, demands or other
communications hereunder (collectively, "Notices") shall be in writing and may
be given personally or by Federal Express (or other reputable overnight delivery
service) as follows:
To Seller:
Farmer Bros. Co.
13601 North Freeway, Suite 200
Fort Worth, TX 76177
Attn: Thomas J. Mattei, Jr.

E-mail: tmattei@farmerbros.com
With copies to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attn: Peter J. Roth, Esq.
Email: proth@allenmatkins.com

To Buyer:
At Buyer's Notice Address set forth in the Summary and Definition of Basic
Terms.

To Escrow Holder:
At Escrow Holder's Address set forth in the Summary and Definition of Basic
Terms.

or to such other address or such other person as the addressee party shall have
last designated by Notice to the other party. Any Notice will be deemed given on
the date of receipted delivery, the date of refusal to accept delivery, or when
delivery is first attempted but cannot be made due to a change of address for
which no Notice was given. Notwithstanding the foregoing, to the extent a Notice
is (i) delivered via electronic mail, and (ii) the original of which is
delivered personally or via overnight delivery service as identified
hereinabove, then such Notice shall be deemed given upon the date of
transmission of such e-mail. In any event, the party delivering Notice shall use
commercially reasonable efforts to provide a courtesy copy of each such Notice
to the receiving party via electronic mail (provided that such email notice
shall not constitute a formal notice under the terms of this Section 14).

15.    Broker Commissions. Upon the Close of Escrow, Seller shall pay a real
estate brokerage commission to Broker with respect to this Agreement in
accordance with Seller's separate agreement with said Broker, and Seller hereby
agrees to indemnify, defend and hold Buyer free and harmless from and against
any and all commissions or other claims Broker may assert in connection with the
transactions contemplated by this Agreement. Seller represents and warrants to
Buyer, and Buyer represents and warrants to Seller, that no other broker or
finder has been engaged by it, respectively, in connection with any of the
transactions contemplated by this Agreement, or to its knowledge is in any way
connected with any of such transactions. In the event of any additional claims
for brokers' or finders' fees or commissions in connection with the negotiation,
execution or consummation of this Agreement, then as a covenant which shall
survive the termination of this Agreement or the Close of Escrow, Buyer shall
indemnify, save harmless and defend Seller from and against such claims if they
shall be based upon any statement or representation or agreement


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-20-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





by Buyer, and Seller shall indemnify, save harmless and defend Buyer if such
claims shall be based upon any statement, representation or agreement made by
Seller.

16.    Default.

16.1    Default by Seller. In the event that Seller fails to perform any of the
material covenants or agreements contained herein which are to be performed by
Seller, Buyer may, at its option and as its exclusive remedy, either (i) subject
to the terms of Section 11.9 above, terminate this Agreement by giving written
notice of termination to Seller whereupon (A) Escrow Holder will return to Buyer
the Deposit, (B) Seller shall reimburse Buyer for its reasonable, third-party
costs and expenses actually incurred following the Effective Date in connection
with this Agreement and the Property, up to a maximum, cumulative total of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), and (C) both Buyer and
Seller will be relieved of any further obligations or liabilities hereunder,
except for those obligations which expressly survive any termination hereof, or
(ii) Buyer may seek specific performance of this Agreement. The Parties hereby
acknowledge that Buyer may elect the remedy in subsection (i) above throughout
the term of this Agreement (i.e., either before or after the Property Approval
Period to the extent of such an uncured, material failure by Seller). If Buyer
elects the remedy in subsection (ii) above, Buyer must commence and file such
specific performance action in the appropriate court not later than thirty (30)
days following the scheduled Closing Date. Except as specifically set forth in
this Section 16.1, Buyer does hereby specifically waive any right to pursue any
other remedy at law or equity for such default of Seller, including, without
limitation, any right to seek, claim or obtain damages, punitive damages or
consequential damages.

16.2    Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR AS
HEREIN PROVIDED BY REASON OF ANY MATERIAL DEFAULT OF BUYER, BUYER AND SELLER
AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE
DAMAGES WHICH SELLER MAY SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT
A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE
EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS
AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH THE ACCRUED INTEREST
THEREON; AND, AS SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY), SAID AMOUNT SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR A MATERIAL BREACH OF THIS AGREEMENT BY BUYER WHICH
RESULTS IN THE CLOSE OF ESCROW NOT OCCURRING, ALL OTHER CLAIMS TO DAMAGES OR
OTHER REMEDIES IN RESPECT OF BUYER'S BREACH OF THIS AGREEMENT BEING HEREIN
EXPRESSLY WAIVED BY SELLER. SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A
PENALTY, BUT AS FULL LIQUIDATED DAMAGES. NOTHING CONTAINED IN THIS SECTION SHALL
LIMIT SELLER'S RIGHT TO RECEIVE REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO
SECTION 18.5 BELOW, NOR WAIVE OR AFFECT BUYER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-21-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





_________________________
________________________
SELLER'S INITIALS        BUYER'S INITIALS


16.3    Indemnities; Defaults after Closing or Termination. The limitations on
the parties' remedies set forth in Sections 16.1 and 16.2, above, will not be
deemed to prohibit either party from (i) specifically seeking indemnification
from the other for any matter with respect to which such other party has agreed
hereunder to provide indemnification or from seeking damages from such other
party in the event such other party fails or refuses to provide such
indemnification; (ii) subject to the terms, conditions and limitations of this
Agreement, seeking damages incurred during the period of time after Closing that
a representation or warranty given as of the Closing Date by the other party
hereunder survives Closing, for the other party's breach of such representation
or warranty discovered after such Closing; or (iii) subject to the terms,
conditions and limitations of this Agreement seeking damages or such equitable
relief as may be available for the other party's failure to perform after any
termination of this Agreement any obligation hereunder which expressly survives
such termination; provided, however, that in no event whatsoever will either
party be entitled to recover from the other any punitive, consequential or
speculative damages under or in connection with this Agreement. This
Section 16.3 shall survive any termination of this Agreement and the Closing.
_________________________
________________________
SELLER'S INITIALS        BUYER'S INITIALS


16.4    Limited Liability. Notwithstanding anything to the contrary herein,
Buyer on its own behalf and on behalf of its agents, members, partners,
employees, representatives, officers, directors, agents, related and affiliated
entities, successors and assigns (collectively, the "Buyer Parties") hereby
agrees that in no event or circumstance shall any of the members, partners,
employees, representatives, officers, directors, agents, property management
company, affiliated or related entities of Seller or Seller's property
management company, have any personal liability under this Agreement. Seller on
its own behalf and on behalf of its agents, members, partners, employees,
representatives, related and affiliated entities, successors and assigns hereby
agrees that in no event or circumstance shall any of the Buyer Parties have any
personal liability under this Agreement. Notwithstanding anything to the
contrary contained herein: (i) the maximum aggregate liability of Seller, and
the maximum aggregate amount which may be awarded to and collected by Buyer
(including, without limitation, for any breach of any representation, warranty
and/or covenant of Seller) under this Agreement or any documents executed
pursuant hereto or in connection herewith, including, without limitation, the
Exhibits attached hereto (collectively, the "Other Documents") shall, under no
circumstances whatsoever, exceed Two Million and No/100 Dollars ($2,000,000.00)
(the "CAP Amount"); and (ii) no claim by Buyer alleging a breach by Seller of
any representation, warranty and/or covenant of Seller contained herein or any
of the Other Documents may be made, and Seller shall not be liable for any
judgment in any action based upon any such claim, unless and until such claim,
either alone or together with any other claims by Buyer alleging a breach by
Seller of any such representation, warranty and/or covenant, is for an aggregate
amount in excess of $50,000.00 (the "Floor Amount"), in which event Seller's
liability respecting any final judgment concerning such claim or claims shall be
for the entire amount thereof, subject to the CAP Amount set forth in clause (i)
above; provided, however, that if any such final judgment


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-22-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





is for an amount that is less than or equal to the Floor Amount, then Seller
shall have no liability with respect thereto. This Section 16.4 shall survive
any termination of this Agreement and the Closing.

17.    Assignment. Buyer may not assign, transfer or convey its rights and
obligations under this Agreement or in the Property without the prior written
consent of Seller, and no such approved assignment shall relieve Buyer from its
liability under this Agreement until Buyer's assignee has fully performed all of
Buyer's obligations hereunder and Close of Escrow has occurred, at which time
Buyer shall be released from any further obligations or responsibilities under
this Agreement, except for those obligations or responsibilities which
specifically survive the Close of Escrow. Seller consents in advance, upon
receipt of reasonable supporting documentation, to an assignment by Buyer to any
entity controlling, controlled by, or under common control with Buyer. Any
assignee shall assume all of Buyer's obligations hereunder and succeed to all of
Buyer's rights and remedies hereunder and any assignment and assumption must be
in writing and delivered to Seller at least five (5) business days prior to the
Closing Date.

18.    Miscellaneous.

18.1    Governing Law. The parties hereto expressly agree that this Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.

18.2    Partial Invalidity. If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision or portion thereof to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

18.3    Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

18.4    Successors and Assigns. Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

18.5    Professional Fees. In the event of the bringing of any action or suit by
a party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit and any appeals therefrom, and enforcement of any judgment in
connection therewith, including actual attorneys' fees, accounting and
engineering fees, and any other professional fees resulting therefrom. This
Section 18.5 shall survive any termination of this Agreement and the Closing.


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-23-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------






18.6    Entire Agreement. This Agreement (including all Exhibits attached
hereto), together with the Confidentiality Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein. This Agreement may be
executed in one or more counterparts, each of which shall be an original, and
all of which together shall constitute a single instrument. The parties do not
intend to confer any benefit hereunder on any person, firm or corporation other
than the parties hereto.

18.7    Time of Essence/Business Days. Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable (but waivable) default
under this Agreement by the party so failing to perform. Unless the context
otherwise requires, all periods terminating on a given day, period of days, or
date shall terminate at 5:00 p.m. (Pacific time) on such date or dates, and
references to "days" shall refer to calendar days except if such references are
to "business days" which shall refer to days which are not Saturday, Sunday or a
legal holiday. Notwithstanding the foregoing, if any period terminates on a
Saturday, Sunday or a legal holiday, under the laws of the State of California,
the termination of such period shall be on the next succeeding business day.

18.8    Construction. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

18.9    No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party;
and, accordingly, no third party shall have the right to enforce the provisions
of this Agreement or of the documents to be executed and delivered at Closing.

19.    1031 Exchange. Upon the request of a party hereto (the "Requesting
Party"), the other party (the "Cooperating Party") shall cooperate with the
Requesting Party in Closing the sale of the Property in accordance with this
Agreement so as to qualify such transaction as an exchange of like-kind
property; provided, however, the Cooperating Party shall not be required to take
title to any exchange property and the Cooperating Party will not be required to
agree to or assume any covenant, obligation or liability in connection
therewith, except as set forth in Section


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-24-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





3.2 above, the Closing hereunder shall not be delayed as a result of, or
conditioned upon, such exchange, the Requesting Party shall pay all costs
associated with such exchange, and the Requesting Party shall remain primarily
liable under this Agreement and indemnify the Cooperating Party from any
liability in connection with such exchange. The provisions of this Section 19
shall survive the Closing.

20.    Confidentiality. Buyer agrees to continue to comply with the terms of the
Confidentiality Agreement with respect to all Confidential Information,
including, without limitation, the amount of consideration being paid by Buyer
for the Property.  Buyer shall refrain from generating or participating in any
publicity or press release regarding this transaction without the prior written
consent of Seller. Seller shall continue to have all of the remedies provided in
the Confidentiality Agreement in connection with Buyer's breach of the terms
thereof. The provisions of this Section 20 shall survive any termination of this
Agreement, but shall terminate as of, and shall not survive, the Closing.
[remainder of page intentionally left blank]


753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-25-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
"SELLER"
FARMER BROS. CO.,
a Delaware corporation

By:
/s/ Isaac N. Johnston, Jr.    
Name: ISAAC N. JOHNSTON, JR.    
Title: CFO, FARMER BROTHERS    



"BUYER"
BRIDGE ACQUISITION, LLC,
a Delaware limited liability company

By:
/s/ Brian Wilson    
Name: BRIAN WILSON    
Title: Manager    



753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-26-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]




--------------------------------------------------------------------------------





JOINDER BY ESCROW HOLDER
Escrow Holder (as defined in Section 8 of Article I above) hereby acknowledges
that it has received this Agreement executed by the Seller and Buyer and accepts
the obligations of and instructions for the Escrow Holder set forth herein.
Escrow Holder agrees to disburse and/or handle the Deposit, the Purchase Price
and all closing documents in accordance with this Agreement.
Dated: April 13, 2016
FIRST AMERICAN NATIONAL TITLE COMPANY

By: /s/ Christine Seigel    
Name: CHRISTINE SIEGEL    
Title: Sr. Commercial Closer    




753659.08/WLA
374981-00001/4-20-16/pjr/pjr
-27-
Agreement of Purchase and Sale
[20333 South Normandie Avenue]
[Bridge Acquisition, LLC]


